Title: From George Washington to William Stephens Smith, 15 May 1783
From: Washington, George
To: Smith, William Stephens


                  
                     Dear Sir,
                     Newburgh 15th May 1783.
                  
                  Sometime in the Winter, or early this Spring, a Frenchman in New York applied (after representing the manner of his getting to that place) for leave to come out—Being a Stranger of whom I had no knowledge and only his own word to support his narrative, I informed him that his application would go with more propriety to the Minister of France at Phila., than it came to me, & referred him there accordingly. The other day at Orange Town, Mr Frauncis informed me, that, this applicant was the Dentist of whose skill much has been said; and that he was very uneasy at not being able to get out.  Having some Teeth which are very troublesome to me at times, and of wch I wish to be eased, provided I could substitute others (not by transplantation, for of this I have no idea, even with young people, and sure I am it cannot succeed with old) and Gums which might be relieved by a Man of skill—I would thank you for making a private investigation of this Mans character & knowledge in his profession and if you find them such as I can derive any benefit from encourage him to come out, and to take this in his way to whatever post, or place he may be bound.  At any rate if he really is skilful, I should be glad to see him with his apparatus—I would not wish that this matter should be made a parade of, & therefore give you the trouble of arranging it—I cannot (having forgot it) give you this Mans name, but Mr Frauncis can point you to him—I think he told me he lodged at a Mr Lispenards where he had exhibited some proofs of his skill.
                  I will thank you for procuring & sending to me the Articles mentioned in the Inclosed List.  Get Mr Parker to Pay for them. & place it to the Acct between me & the Contractors.  I am—Dr Sir Yr most Obedt & Affe. Servt
                  
                                          
                            Go: Washington
                            
                        
                     P.S.  I have seen Advertised by Geo: & Chs Lowe No. 57 Tin Plates in Boxes.  Be so good as to examine these—& let me know the number in each Box—the kind & price—and whether there are Dishes with them & the prices of these also. I wish also to know if there are any good Letter Cases with Ink &ca in them & the Price.
                  
                  
                Enclosure
                                    
                     
                        Newburgh 15 May 1783
                     
                     The Duke of Hamiltons Travls through France &ca—Published by Doctr Moore.
                     Youngs Tour through Ireland.  These two Bks are Advertised by Rivington.
                     The Trial betwn Sir Richd Worsley & Maurice Bissett Esqr.
                     A pair of handsome & Fashionable Spurrs.
                     10 lbs. of best Hair powder 4 lbs. of which Grey.
                     
                  
                  
               